Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 1/4/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/089259 to De Feij (IDS filed 10/11/2018).  De Feij discloses a care-cleansing composition comprising (a) sodium lauroyl methyl isethionate (an acyl isethionate surfactant; formula (I) of claim 1 where R1 is C11 alkyl; R2, R3, and R4 are hydrogen; R5 is methyl (a C1 alkyl); and M+ is Na+); (b) guar hydroxypropyltrimonium chloride (a cationic polymer; a cationic derivative of guar gum); (c) sodium cocoyl isethionate (R6COOCH2CH2SO3-M+ where M+ is sodium and R6 is a C4-35 unsubstitutued hydrocarbyl group); and (d) glycol distearate (a water insoluble benefit agent) and dimethicone (a silicone compound; a water insoluble benefit agent) (abstract; paragraphs 32-33, 52-53 and 75; Tables 3-4; Examples 1-2).  The surfactant may be present up to about 10 wt% (paragraph 30).  A combination of surfactants is envisioned (claim 1).  The composition may comprise cocamidopropyl betaine (an amphoteric surfactant) in 1.8 wt% (less than 3 wt%) (Table 6).  The composition may comprise a coacervate (Example 2).  De Fein teaches a method of treating hair (a keratinous material), the method comprising the steps of: (i) wetting the hair; (ii) contacting the hair with its composition; and (iii) rinsing the composition from the . 
De Feij fails to teach at least 9 wt% of sodium lauroyl methyl isethionate, corresponding to applicant’s component (a), and less than 1 wt% of sodium cocoyl isethionate, corresponding to applicant’s component (c).
It would have been obvious at the time the instant invention was made to optimize the amount of the surfactants sodium lauroyl methyl isethionate and sodium cocoyl isethionate of De Feij to improve the efficacy of the composition to act as a care-cleansing composition.  In this way, one would find at least 9 wt% of sodium lauroyl methyl isethionate and less than 1 wt% of sodium cocoyl isethionate through routine experimentation.  De Feij provides sufficient guidance to this end, as it teaches that the surfactant may be present up to about 10 wt%.  De Feij provides sufficient guidance to this end, as the range of up to about 10 wt% overlaps with the both of the instant ranges, that is, at least 9 wt% of sodium lauroyl methyl isethionate surfactant, and less than 1 wt% of sodium cocoyl isethionate surfactant.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP § 2144.05, I.
Applicant argues that the relevant disclosures in De Feij of compositions including the alkyl acyl isethionate (component (a)) required by current claim 1 also comprise greater than 1 wt% of acyl isethionate surfactants of formula R6COOCH2CH2SO3·M+. See Table 3 and 4 and formulas F-L as originally referenced by the Examiner.  Applicant argues that sodium cocoyl isethionate, corresponding to applicant’s component (c), is  a necessary component of De Feij.  However, the passages related to sodium cocyl isethionate, example formulations F-L in Table 3 and 4, include greater than 1 wt% of the compound, which is outside of applicant’s range.   Therefore, De Feij does not teach including alkyl acyl isethionates (component (a)) in the compositions whilst also specifically teaching to not include greater than I wt¾%of acyl isethionate surfactants of formula R6COOCH2CH2S0 3·M+, such as sodium cocoyl isethionate.   Therefore, one of ordinary skill in the art reading De Feij would conclude that De Feij does not teach the combinations of the features: (a) at least 9 wt¾ of alkyl acyl isethionates of formula (I) and (c) compounds of formula R6COOCH2CH2S0 3·M+ in an amount of less than I wt¾ of the composition. These features combine a high amount of alkyl acyl isethionates with a low amount of the acyl isethionates as compared with the compositions disclosed by De Feij.   De Feij presents the acyl isethionates and alkyl acyl isethionates as equally valid alternative options for the surfactant present in the compositions and the only relevant specific disclosures of either of these two types of isethionates being present in such compositions have both together. See De Feij at Tables 3 and 4, formulas F-L.  The preferred formulations include alkyl acyl isethionates in an amount too low to meet the requirements of current claim 1 and the acyl isethionates in an amount too high to meet the requirements of current claim 1.  Therefore, the preferred embodiments of De Feij would not motivate an ordinarily skilled person to significantly increase the amount of alkyl acyl isethionates and simultaneously lower the amount of acyl isethionates in order to arrive at the compositions as currently claimed. The general range of up to about 10 wt% relates to all surfactants present, which can include many options from the long lists recited in paragraphs [0032]-[0035] of De Feij. There is no teaching in De Feij to apply this range to a single type of surfactant - alkyl acyl isethionates - as would be necessary to arrive at feature (a) of current claim 1.    Indeed, there is no disclosure in De Feij of compositions comprising only one surfactant type which could provide up to 10 wt% of the composition, let alone a disclosure of that single surfactant being an alkyl acyl isethionate according to feature (a) of claim 1. The only specific mention of the compositions of De Feij actually comprising an alkyl acyl isethionate are the examples referred to above which contain much less than the "at least 9 wt%" required by claim 1 and all also contain acyl isethionates and other surfactants.  The preferred combinations of De Feij would not lead the artisan to at least 9 wt% of sodium lauroyl methyl isethionate, corresponding to applicant’s component (a), and less than 1 wt% of sodium cocoyl isethionate, corresponding to applicant’s component (c).
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s arguments that the preferred features of De Feij teach away from the ranges of present claim 1, the examiner’s response is that a reference is not limited to preferred embodiments and examples, but may be relied on for all it teaches.  The examiner recognizes that De Feij fails to teach at least 9 wt% of sodium lauroyl methyl isethionate, corresponding to applicant’s component (a), and less than 1 wt% of sodium cocoyl isethionate, corresponding to applicant’s component (c).  The question at hand is whether or not De Feij, as a whole, provides sufficient guidance to find the ranges of teach at least 9 wt% of sodium lauroyl methyl isethionate and less than 1 wt% of sodium cocoyl isethionate through routine experimentation.  The examiner maintains that it does.   Sodium lauroyl methyl isethionate and sodium cocoyl isethionate are both preferred and exemplified surfactants of De Feij (paragraphs 32-33; Table 4).  De Feij teaches a combination of surfactants for the composition (abstract; paragraphs 30, 31-33; claim 1).   De Fein teaches that the surfactant may be present in an amount of up to 10 wt% (abstract; paragraph 30; claim 1).  The artisan would not ignore the general teaching in De Feij related to surfactant ranges, and concentrate only on the exemplified compositions, but would understand that De Feij is teaching that a range of up to about 10 wt% is an appropriate surfactant range for preparing a care-cleansing compositions.  In the course of optimizing the amount of the surfactants sodium lauroyl methyl isethionate and sodium cocoyl isethionate to prepare a care-cleansing composition, one would find at least 9 wt% of sodium lauroyl methyl isethionate and less than 1 wt% of sodium cocoyl isethionate through routine experimentation.  De Feij provides sufficient guidance to this end, as the range of up to about 10 wt% overlaps with the both of the instant ranges, that is, at least 9 wt% of sodium lauroyl methyl isethionate surfactant, and less than 1 wt% of sodium cocoyl isethionate surfactant.


Claims 1, 4, 7-8, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012072424 to Hall (IDS filed 10/11/2018).  Hall discloses a shampoo composition comprising (a) 1 to 8 wt% branched alkyloyl isethionate such as sodium cocoyl methyl isethionate (an acyl isethionate surfactant) (abstract; page 1, line 27 to page 2, line 4; page 3, lines 7-9); (b) a quarternized guar (a cationic polymer; a cationic derivative of guar gum); (c) 1-10 wt% fatty acyl isethionate product (corresponding to applicant’s R6COOCH2CH2S0 3·M+) (page 2, line 1); and (d) a silicon emulsion (a water insoluble benefit agent; a silicone compound); wherein the composition optionally comprises 0.1 wt% amphoteric or zwitterionic surfactant (abstract; page 1, line 27 to page 2, line 4; page 3, lines 7-9; page 8, line 4 to page 6; page 13, lines 27-30; Example 1).  Sodium cocoyl methyl isethionate reads on instant formula (I) where R1 is C8 alkyl; R2, R3, and R4 are hydrogen; R5 is methyl (a C1 alkyl); and M+ is Na+.  The composition may optionally comprise cocamidopropyl betaine (an amphoteric surfactant) in 0.1 wt% (less than 3 wt%) (page 13, lines 10-11).  Hall teaches a method of treating hair (a keratinous material), the method comprising the steps of: (i) wetting the hair; (ii) contacting the hair with its composition; and (iii) rinsing the composition from the hair, wherein the composition comprises less than 3 wt% amphoteric or zwitterionic surfactants (page 20, lines 16-25; page 21, lines 20-23).   
Hall fails to teach at least 9 wt% of sodium cocoyl methyl isethionate, corresponding to applicant’s component (a), and less than 1 wt% of fatty acyl isethionate, corresponding to applicant’s component (c).
It would have been obvious at the time the instant invention was made to optimize the amount of sodium cocoyl methyl isethionate and fatty acyl isethionate of Hall to improve the efficacy of the composition to act as a shampoo composition.   In this way, one would find the instant values of at least 9 wt% of sodium cocoyl methyl isethionate and less than 1 wt% of fatty acyl isethionate through routine experimentation.  Hall provides sufficient guidance to this end, as  Hall provides sufficient guidance to this end, as it teaches that the branched alkyloyl isethionate may be present in 1 to 8 wt% of the composition, which touches the instant range of at least 9 wt%.  Hall further teaches that the fatty acyl isethionate may be from 1 to 10 wt%, which touches the instant range of less than 1 wt%. “[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).” MPEP § 2144.05, I.    
Applicant argues that the broadest definition of the compositions of Hall includes "(c) from 1 to 10 wt% of a fatty acyl isethionate product" (Hall at page 1, line 25 to page 2, line 4 and claim 1). Such a "fatty acyl isethionate product" is an acyl isethionate according to the formula R6CQQCH2CH2SQ3·M+ of claim 1. This is demonstrated in the reference "l" to Table 1 of Hall which identifies the "fatty acyl isethionate product" in the example compositions as sodium cocoyl isethionate, which is a compound of formula R6COOCH2CH2S0 3·M+ as defined in current claim 1. Moreover, Examples 1, 2 and 3 include 6, 4 and 2 wt¾ of this sodium cocoyl isethionate, respectively.  Therefore Hall clearly does teach the incorporation of R6COOCH2CH2S0 3·M+in the compositions described therein because it is specifically required by the broadest statement and claim to the compositions and the examples all include such a compound. Furthermore, contrary to the statements in the OA and contrary to the requirements of the currently pending claims, Hall clearly discloses that the compositions contain at least 1 wt¾ of these compounds of formula R6COOCH2CH2S0 3·M+. Therefore, a person of ordinary skill in the art reading the disclosure of Hall would conclude that Hall does not teach the combination of (a) at least 9 wt% of alkyl acyl isethionates of formula (I) and (c) compounds of formula R6COOCH2CH2S0 3·M+ in an amount of less than 1 wt% of the composition, and it would not have been obvious to arrive at this combination based on the disclosure of Hall.    Hall teaches the combination   of lower amounts of component (a) alkyl acyl isethionates of formula (I) than required by current claim 1 and higher amounts of acyl isethionates of formula R6COOCH2CH2S0 3·M+ than the upper limit of current claim 1.    The preferred features of Hall with respect to these two components teach further away from the ranges of current claim 1.   Page 2, lines 15-16 of Hall states that the composition preferably includes 2 to 7 wt¾ of the alkyl acyl isethionates of formula (I) and page 3, lines 11-12 of Hall states that the composition preferably includes 2.5 to 7.5 wt% of acyl isethionates of formula R6COOCH2CH2S0 3·M+ (the "fatty acyl isethionate product"). The examples reflect these preferences for amounts which are further removed from the ranges of these two components in current claim 1.  Taking the disclosure of Hall as a whole, the artisan would not have been motivated to significantly increase the amount of alkyl acyl isethionates and simultaneously lower the amount of acyl isethionates to arrive at the compositions of current claim 1. 
 Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s arguments that the preferred features of Hall teach away from the ranges of present claim 1, the examiner’s response is that a reference is not limited to preferred embodiments and examples but may be relied on for all it teaches.  The examiner recognizes that Hall fails to teach at least 9 wt% of sodium cocoyl methyl isethionate and less than 1 wt% of fatty acyl isethionate.  The question at hand is whether or not Hall, as a whole, provides sufficient guidance to find these ranges through routine experimentation.  The examiner maintains that it does.  Hall teaches a shampoo composition comprising) 1 to 8 wt% branched alkyloyl isethionate such as sodium cocoyl methyl isethionate (page 1, line 27 to page 2, line 4; page 3, lines 7-9) and 1-10 wt% fatty acyl isethionate product (corresponding to applicant’s R6COOCH2CH2S0 3·M+) (page 2, line 1).  It would have been obvious to optimize the amount of sodium cocoyl methyl isethionate and fatty acyl isethionate of Hall to improve the efficacy of the composition to act as a shampoo composition.   In this way, one would find the instant values of at least 9 wt% of sodium cocoyl methyl isethionate and less than 1 wt% of fatty acyl isethionate through routine experimentation.   Hall provides sufficient guidance to this end, as it teaches that the branched alkyloyl isethionate may be present in 1 to 8 wt% of the composition, which touches the instant range of at least 9 wt%.  Hall further teaches that the fatty acyl isethionate may be from 1 to 10 wt%, which touches with the instant range of less than 1 wt%.  That the ranges of Hall touch the instant ranges provides sufficient guidance to the artisan to find the instant ranges through routine experimentation.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8-9 limit component (c) in claim 1 to a silicone compound, dimethicone, dimethiconol, or divinyldimethicone/dimethicone copolymer.  However, component (c) in claim 1 is directed to R6COOCH2CH2S0 3·M+ , and not to a silicone compound, dimethicone, dimethiconol, or divinyldimethicone/dimethicone copolymer.  The examiner recommends deleting “(c)” in claims 8-9 and inserting “(d)” therefore to reflect the amendment to claim 1 where the water insoluble agent which gives a conditioning benefit to keratinous materials is now component (d). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


April 1, 2021